Citation Nr: 0801447	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  04-24 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for seizures, to 
include as secondary to  service-connected residuals of a 
concussion with headaches.

2.   Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his sister



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to July 1961 
and from August 1965 to December 1971.  

This case has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  The veteran's claims file was 
subsequently transferred to the VA RO in Cleveland, Ohio.

Procedural history

In a February 2003 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
seizures and a claim of entitlement to TDIU.  The veteran 
perfected an appeal of those denials.  In April 2004, the 
veteran and his sister presented oral testimony at a hearing 
held at the RO before a Decision Review Officer.  A 
transcript of that hearing has been associated with the 
veteran's claim file.  

In the veteran's substantive appeal, he requested a Travel 
Board hearing.  In January 2005, the Board remanded the case 
so that he could be scheduled for a hearing.  In February 
2005, the veteran indicated that he wanted a videoconference 
Board hearing.  In January 2006, the veteran presented 
personal testimony at a videoconference hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the veteran's claims file.



In February 2006, the Board remanded the claims for further 
development.  After that was accomplished, the RO continued 
the previous denials of service connection for a seizure 
disorder and TDIU in a supplemental statement of the case 
(SSOC) issued in July 2007.  The case has been returned to 
the Board for further appellate proceedings.

In October 2007, the veteran submitted an additional 
statement, which the Board accepts pursuant to 38 C.F.R. 
§ 20.1304 (2007), as requested by the veteran's 
representative.


FINDINGS OF FACT

1.  The veteran has been diagnosed with seizures.

2.  The veteran had head injuries during service.

3.  The competent medical evidence indicates that the 
veteran's seizures are not related to the in-service head 
injuries or any other incident of the veteran's military 
service.

4.  The competent medical evidence of record does not support 
a conclusion that the veteran's seizures are caused by or 
aggravated by his service-connected residuals of a concussion 
with headaches.

5.  The veteran's service-connected disabilities are post 
gastrectomy, vagotomy, pyloroplasty, rated as 40 percent 
disabling; post-traumatic stress disorder (PTSD), rated as 30 
percent disabling; non-union zygomatic arch with left 
paresthesia, rated as 10 percent disabling; residuals of a 
concussion with headaches, rated as 
10 percent disabling; chronic vasomotor rhinitis, rated as 10 
percent disabling; head and facial scars, rated as 
noncompensable (zero percent disabling); and residuals of an 
injury to the right leg, scar anterior mid-thigh, rated  as 
noncompensable (zero percent disabling).  A combined 
70 percent disability rating is in effect.

6.  The medical and other evidence of record shows that the 
veteran's service-connected disabilities, alone, render him 
unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  Seizures not incurred in or aggravated by service, and 
may not be so presumed.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Seizures are not proximately due to or the result of the 
service-connected residuals of a concussion with headaches.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 
(2007).

3.  Resolving the benefit of the doubt in the veteran's 
favor, the criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.19 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for seizures as 
well as TDIU.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In January 2005, the Board remanded the veteran's claims to 
the RO to schedule the veteran for a Board hearing and to 
provide proper notice under the Veterans Claims Assistance 
Act of 2000 (the VCAA).  Later in February 2005, the RO 
provided such notice [this will be discussed in greater 
detail immediately below].  As described above in the 
Introduction section of this decision, the Board hearing was 
held in January 2006.

In February 2006, the Board remanded the claims on appeal for 
the VA Appeals Management Center (AMC) for the following: to 
provide proper notice under the VCAA with regard to his 
secondary service connection claim; to obtain records from 
the Social Security Administration (SSA); to attempt to 
contact Dr. C., a VA doctor, regarding the etiology of the 
veteran's seizures; and if Dr. C. was unavailable, to obtain 
a VA medical opinion regarding the etiology of the veteran's 
seizures.  

Later in March 2006, the AMC provided VCAA notice [this will 
be discussed in greater detail immediately below].  In March 
2006, the AMC obtained a VA medical opinion from a doctor 
other than Dr. C.  There is no indication that Dr. C. was 
available.  In March 2006, the AMC received SSA records 
pertaining to the veteran.  The AMC readjudicated the claims 
in a SSOC issued in July 2007.

Based on this history, the Board finds that the AMC has 
complied with the directives of the January 2005 and February 
2006 remands.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  



The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO and AMC informed the veteran of VA's duty 
to assist him in the development of his claims for service 
connection for seizures and TDIU in letters sent to him in 
February 2005 and February 2006, which were specifically 
intended to address the requirements of the VCAA.  The 
February 2005 VCAA letter informed the veteran of the 
evidence necessary to establish direct service connection and 
TDIU.  The February 2006 letter informed the veteran of the 
evidence necessary to establish secondary service connection 
and TDIU.  Accordingly, the veteran was informed of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claims.

As for evidence to be provided by the veteran, in the VCAA 
letters the RO and the AMC asked the veteran to identify 
medical evidence.  The RO and AMC provided the veteran with 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disabilities.

Moreover, in the VCAA letters, the veteran was informed that 
VA would provide a medical examination or obtain a medical 
opinion if it is necessary to make a decision on his claims.  
[VA examinations were conducted in March 2001 and March 2005, 
and medical nexus opinions were rendered by the March 2001 VA 
examiner and by a VA doctor who reviewed the veteran's claims 
file in March 2006.]

In the VCAA letters, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the VCAA letters, the veteran specifically told to send 
any evidence in his possession that pertains to his claims.  
This request was open ended.  The VCAA letters thus complied 
with the "give us everything you've got" requirement of 
38 C.F.R. § 3.159(b)(1) because the letters informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claims were adjudicated in February 2003, prior to the 
February 2005 VCAA letter, the first VCAA letter addressing 
these claims.  However, following the issuance of the VCAA 
letters, the veteran was allowed the opportunity to present 
evidence and argument in response.  Specifically, the claim 
was readjudicated in SSOC's issued in 2005 and a SSOC issued 
in July 2007.  Therefore, the essential fairness of the 
adjudication was not affected.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The veteran and his 
representative have pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  
The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice which was given with 
regard to the four elements of 38 U.S.C.A. § 5103 as to this 
claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, with respect to the service connection claim, 
element (1), veteran status, is not at issue.  As for the 
service connection claim, element (2) is not at issue.  The 
claim for service connection for seizures was denied based on 
element (3), relationship of such disability to the veteran's 
service.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to this crucial element regarding this claim.  Element (4), 
degree of disability, and element (5), effective date were 
specifically addressed in the July 2007 SSOC.  In any event, 
in light of the denial of service connection for seizures 
elements (4) and (5) are moot.

As for the TDIU claim, elements (1), (2) and (3) are not at 
issue.  As explained above, the veteran has received proper 
VCAA notice as to his obligations, and those of VA, with 
respect to current level of disability, element (4), in the 
VCAA letters.  As will be discussed in greater detail below, 
TDIU is being granted by the Board in this decision.  It is 
not within the Board's jurisdiction to assign an effective 
date for TDIU.  The Board is confident that prior to doing 
so, the RO will provide the veteran with any appropriate 
notice under Dingess/Hartman.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
The evidence of record includes the veteran's service medical 
records, VA and private treatment records, records from SSA, 
reports of VA examinations in March 2001 and March 2005, and 
various VA medical opinions, which will be described below.  
The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained to the extent possible.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  He has retained the services of a 
very able representative, who has presented written argument 
on his behalf.  In April 2004 and January 2006, the veteran 
had a hearing with a Decision Review Officer and a 
videoconference hearing with the undersigned Veterans Law 
Judge, respectively. 

Accordingly, the Board will proceed to a decision on the 
merits as to both issues on appeal.

1.  Entitlement to service connection for seizures, to 
include as secondary to  service-connected residuals of a 
concussion with headaches.

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For certain chronic disorders, to include epilepsies, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).


Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2007); see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

Discussion

With respect to Hickson and Wallin element (1), current 
disability, the competent medical evidence demonstrates that 
the veteran currently has a seizure disorder.  Hickson 
element (1), current disability, is met.  In addition, as is 
noted elsewhere in this decision, service connection is in 
effect for residuals of a concussion with headaches.  
Accordingly, Wallin element (2) has been satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, seizures were first 
indicated in June 2000, with a history of seizures at some 
point after treatment for a right subacute-and-chronic-
subdural hematoma in late 1989.  Therefore, according to the 
evidence of record, the veteran's seizures approximately 18 
years after the veteran left military service in December 
1971.  This is long after the expiration of the one year 
presumptive period.  See 38 C.F.R. § 3.309(a) (2007).  The 
veteran himself does not appear to contend that he had 
seizures during service or for many years thereafter, and he 
has presented no competent medical evidence to that effect.  

With respect to in-service injury, the alleged injuries are 
head injuries.  The record shows multiple in-service head 
injuries.  In March 1968, a tree fell on the veteran.  He 
reported muscular pain in the left neck and head.  In March 
1969, the veteran was hit on the left side of his head while 
wearing a helmet liner.  He did not lose consciousness.  The 
assessment was contusions to the left head and neck.  In 
March 1970, the veteran was in a car accident in which his 
head was struck and he apparently lost consciousness.  The 
impression was minor head trauma by history.  In February 
1971, the veteran was in an accident involving a diesel 
truck.  He had lacerations across the left temporal region 
and the left check.  X-rays revealed no fractures.  

The Board additionally observes that the veteran has not 
contended, and the evidence of record does not show, that any 
other incident or aspect of the veteran's military service 
could in any way be responsible for the currently diagnosed 
seizures.

In-service incurrence of injury, that is to say head 
injuries, has been shown, and Hickson element (2) is 
therefore satisfied.  Because the veteran is service 
connected for concussion residuals, Wallin element (2) is 
also satisfied.   

The critical question, accordingly, is whether Hickson and 
Wallin element (3), medical nexus, is satisfied.  There is 
conflicting evidence on this crucial matter.  The evidence 
arguably relating the seizures to the in-service head 
injuries or post-service residuals of a concussion is a 
February 2001 statement from Dr. C, a report of a March 2001 
VA examination, and March and October 2001 addendums to the 
March 2001 VA examination report.  The evidence against the 
veteran's claim includes a February 2003 addendum to the 
March 2001 VA examination report and a March 2006 VA medical 
opinion. 

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  
However, the Court has held that the Board may not reject 
medical opinions based on its own medical judgment.  See 
Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator  . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Board has carefully evaluated the medical evidence, and 
for reasons stated immediately below finds that the evidence 
against the claim (i.e., the recent medical opinions which 
found no relationship between the veteran's seizures and his 
in-service head injuries or service-connected concussion 
residuals) outweighs the evidence in favor (the medical 
opinions which found such a relationship).

In a February 2001 statement, Dr. C. noted that the veteran 
had seizures.  
Dr. C. stated "[i]t is my opinion that these problems, as 
likely as not, were caused or aggravated by [the veteran's] 
service connected residuals of concussion."  
Dr. C. did not provide any rationale supporting his 
conclusion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) [the failure of the physician to provide a basis 
for his/her opinion goes to the weight or credibility of the 
evidence].  

The report of the March 2001 VA examination shows a diagnosis 
of headache as a residual of a concussion with onset in 1971, 
and a diagnosis of seizures secondary to a concussion with 
onset in 1989.  [Service connection has been granted for 
concussion residuals with headaches.]  In a March 2001 
addendum to the March 2001 VA examination, the examiner 
diagnosed seizures secondary to a concussion.  In an October 
2001 addendum, the examiner opined "it is more likely than 
not that [the veteran] is hav[ing] . . . seizures secondary 
to his concussion from military duty."    

However, in a February 2003 addendum to the March 2001 VA 
examination, the same examiner indicated that based on the 
sequence of events recorded in the veteran's medical records, 
the veteran did not suffer from seizures until 2000.  
The examiner provided a detailed review of the veteran's 
various in-service head injuries as well as his post-service 
medical history.  

The Board finds that the March 2001 VA examination report, 
along with the three addendum reports, in internally 
inconsistent and contradictory and as a whole lacks probative 
value.  

Because of the vague and conflicting medical opinions then of 
record, in February 2006 the Board remanded this issue for 
another medical opinion.  As was discussed in connection with 
Stegall above, an opinion was obtained.  There is of now 
record a very thorough, two-page VA medical opinion dated in 
March 2006, which was generated in response to the Board's 
remand instructions.  The VA physician opined that it is more 
likely that the seizures are due to the head trauma in 1989 
than that they are due to the head injury in 1971.  The 
doctor concluded that it is more likely than not that the 
seizures are not related to military service.  
The VA physician also opined that it is not at least as 
likely as not that the veteran's service-connected concussion 
residuals caused or aggravated the seizure disorder.  
The physician's rationale for the opinion was that the 
veteran had a 19-year seizure-free history after the in-
service head trauma and that there was a highly significant 
injury associated with a 1989 subdural hematoma and 
craniotomy.  

The Board attaches great weight of probative value to this 
opinion, which unlike that of Dr. C. is based on a review of 
the record and provides bases for the opinion.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."]  The Board additionally observes that 
the March 2006 VA medical opinion appears to be congruent 
with the 
relevant medical history, which indeed shows no seizures for 
many years after service, with seizures first occurring after 
a post-service injury and surgery.
Dr. C. did not explain this gap, nor did he discuss the 
significant, or lack thereof, of 1989 head injury surgery, 
after which the seizures first occurred.  

To the extent that the veteran himself is contending that his 
seizures are related directly to his in-service head injuries 
or secondary to the post-service residuals of a concussion, 
it is now well established that laypersons, such as the 
veteran, without medical training are not competent to 
comment on medical matters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) [lay persons without 
medical training are not competent to comment on medical 
matters such as diagnosis and etiology]; see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

The Board accordingly finds that a preponderance of the 
competent medical nexus opinion evidence is against the 
veteran's claim.  That is, the recent VA medical opinion of 
March 2006 outweighs the conclusory February 2001 statement 
of Dr. C.

In summary, in the absence of the third required Hickson and 
Wallin element, medical nexus, the Board concludes that a 
preponderance of the evidence is against the claim of 
entitlement to service connection for seizures on both a 
direct and a secondary basis.  The benefit sought on appeal 
is accordingly denied.



2.   Entitlement to TDIU.

Relevant law and regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (2007).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (2007).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment 
shall not be considered substantially gainful employment."  
38 C.F.R. § 4.16(a) (2007).  The Court noted the following 
standard announced by the United States Eighth Circuit Court 
of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th 
Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant.  

Moore, 1 Vet. App. at 359.

As noted above, a claim for a total disability rating based 
upon individual unemployability "presupposes that the rating 
for the [service-connected] condition is less than 100%, and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese, 7 Vet. App. 
at 34-35.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment or 
a "subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA 
General Counsel concluded that the controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (Dec. 27, 
1991).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a) (2007).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

Analysis

The veteran's service-connected disabilities are post 
gastrectomy, vagotomy, pyloroplasty, rated 40 percent 
disabling; post-traumatic stress disorder (PTSD), rated 30 
percent disabling; non-union zygomatic arch with left 
paresthesia, rated 
10 percent disabling; residuals of a concussion with 
headaches, rated 10 percent disabling; chronic vasomotor 
rhinitis, rated 10 percent disabling; head and facial scars, 
rated as noncompensable (zero percent disabling); and 
residuals of an injury to the right leg, scar anterior mid-
thigh, rated  as noncompensable (zero percent disabling).  A 
combined 70 percent disability rating is in effect.

The veteran's combined disability rating is 70 percent, with 
one of his disabilities  being at least 40 percent disabling.  
Therefore, the service-connected disabilities meet the 
schedular criteria for consideration of TDIU under 38 C.F.R. 
§ 4.16(a).

The question which therefore must be answered is whether his 
service-connected disabilities render him unemployable.  The 
veteran has two years of college and last worked in 1998 as a 
manager of a furniture store, where he had contact with the 
general public.

There is no question from a review of the medical evidence of 
record that the veteran is currently incapable of sustaining 
substantially gainful employment when all of his 
disabilities, both service-connected and non-service-
connected, are considered.  In particular, with respect to 
non service-connected disabilities, there is the seizure 
disorder, discussed above.  The veteran was granted Social 
Security disability benefits apparently based primarily on 
his seizure disorder but also on hearing impairment, visual 
impairment, residuals of tuberculosis, a bilateral knee 
disability, and a right shoulder disorder, all of which are 
non service connected.  
In addition, there is a history of substance abuse.  A report 
of a private psychological evaluation in March 2001 shows 
diagnoses of cannabis abuse and alcohol dependence in 
remission. The question that remains to be answered is 
whether the veteran's service-connected disabilities, alone, 
cause unemployability.  The Board finds that the evidence is 
equipoise as to whether the veteran's service-connected 
disabilities, alone, render him unable to secure or follow a 
substantially gainful occupation.

With respect to PTSD, the report of the psychological 
evaluation in March 2001 shows a diagnosis of PTSD, which s 
one of the veteran's service-connected disabilities.  The 
psychologist reported that the veteran's psychological 
symptoms are likely to create difficulty adhering to a work 
schedule, demonstrating reliability, and meeting production 
norms.  The psychologist added that the veteran's ability to 
function in a 40-hour-per-week job in a competitive 
employment environment is precluded due to his psychological 
symptoms.  The psychologist provided a detailed description 
of the veteran's employment impairment.  

A report of a March 2005 VA psychological examination also 
reflects a diagnosis of PTSD.  The VA examiner concluded that 
the veteran is unemployable based on poor impulse control, 
uncontrollable seizure disorder, and his absence from the 
competitive work force since 1999, a seven-year period, which 
at age 63 means he is not likely to be hired for a job.

Based on this evidence, which is essentially uncontroverted, 
the Board finds that the veteran's PTSD remains a significant 
employment impairment. 

The Board believes that the service-connected 
gastrointestinal disorder must also be taken into account in 
evaluating the veteran's unemployability.  An April 1999 VA 
examination reflects a diagnosis that diarrhea remains a 
problem.  It is clear that the service-connected 
gastrointestinal disorder would be a significant detriment, 
especially in connection with his PTSD.  

The Board has carefully weighed the evidence of record and 
finds that there exists an approximate balance of evidence 
for and against the claim.  That is, notwithstanding non 
service-connected disabilities which significantly impair the 
veteran's ability to secure and retain gainful employment 
(including seizures and substance abuse), there is also 
evidence that the veteran cannot work due to his service-
connected disabilities.  When the evidence for and against 
the claim is in relative equipoise, by law, the Board must 
resolve all reasonable doubt in favor of the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006). 

Accordingly, the Board concludes that a grant of TDIU is 
warranted under 38 C.F.R. § 4.16(a).


ORDER

Service connection for seizures, on a direct basis and as 
secondary to residuals of a concussion with headaches, is 
denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


